DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Amendment	
This office action is responsive to the preliminary amendment filed on 07/31/2021.  As directed by the amendment: claim(s) 1 and 6 have been amended, and no new claims have been added.  Thus, claims 1-6 are presently pending in this application.
The applicant overcame the objection to claim 6 and the objection is withdrawn.
Response to Arguments
Applicant’s arguments, see page 3 of the Remarks, filed 07/31/2021, with respect to the rejection(s) of claim(s) 1 and 6 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of prior art reference Crank to be combined with Sharrow as stated below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharrow (US PG Pub 20070083132) in view of Crank (US PG Pub 20050049523 A1).
Regarding claim 1, Sharrow discloses a guidewire (Fig. 10, guidewire 1000), comprising: an elongated core member (Fig. 10, core 1001) having a proximal core section (Fig. 10, proximal section 1006), a distal core section (Fig. 10, distal section 1005), and a tapered segment (See Examiner’s Annotated Figure 1) tapering from a larger diameter (See Examiner’s Annotated Figure 1) to a smaller diameter (See Examiner’s Annotated Figure 1) moving from the proximal segment (Fig. 10, proximal section 1006) toward the distal segment (Fig. 10, distal section 1005, paragraph 0055), and the elongated core member (Fig. 10, core 1001) having a proximal end (Fig. 10, proximal section 1006) configured to remain outside a patient's body and a distal end configured to be advanced into the vascular system of the patient (Sharrow discloses that the invention is capable of advancing the invention into the anatomy of a patient through an opening or lumen (paragraph 0028) and thus, the Examiner is in the position of the invention of having the proximal end configured to remain outside a patient’s body and a distal end configured to be advanced into the vascular system of the patient.); a 
However, Crank teaches this limitation of a guidewire (Fig. 1, elongate medical device 100) with a wire coil (Fig. 1, coil 110) comprising of an I-beam cross-sectional shape (The Examiner notes that in paragraph 0037 the coil 110 can be formed of a wire having shapes disclosed below and ranging in dimensions to achieve the desired flexibility.  For example, the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Sharrow by substituting with the alternative cross-sectional shape coil wire with the I-beam of Crank because it is known in the art to achieve a predictable result with a reasonable expectation of success (providing sufficient flexibility of the guidewire medical device for insertion into the vascular lumens or other body lumens for treatment and diagnosis (paragraph 0001 of Crank).


    PNG
    media_image1.png
    542
    492
    media_image1.png
    Greyscale


Regarding claim 2, Sharrow in view of Crank teaches the guidewire of claim 1, Sharrow further discloses wherein a first solder joint permanently attaches the proximal end (See Examiner’s Annotated Figure 1) of the wire coil (Fig. 10, inner coil 1020) to the elongated core member (Fig. 10, core 1001, Sharrow discloses that the inner coil is attached to the core 1001 (elongated core member) at desired attachment positions by soldering which is considered to be permanently attached, paragraph 0064).
Regarding claim 3, Sharrow in view of Crank teaches the guidewire of claim 1, Sharrow further discloses wherein the wire coil (Fig. 10, inner coil 1020) is formed from a single strand of wire (The Examiner notes that figure 10 of Sharrow shows the inner coil 1020 to be a single strand of wire).
Regarding claim 4, Sharrow in view of Crank teaches the guidewire of claim 1, Sharrow further discloses wherein the wire coil (Fig. 10, inner coil 1020) is formed from a multifilar coil of wire. The Examiner notes that Sharrow disclose that some embodiments wherein the inner coils are formed of multiple ribbons or filaments as stated in paragraph 0033.
Regarding claim 5, Sharrow in view of Crank teaches the guidewire of claim 1, Sharrow further discloses wherein the wire coil (Fig. 10, inner coil 1020) is formed from a radiopaque material taken from the group of radiopaque materials including platinum (The inner coil 1020 is doped with, coated or plated .
Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sharrow (US PG Pub 20070083132) in view of Crank (US PG Pub 20050049523 A1) in further view of Roseke (What is Torsion Constant?, December 5, 2013, Project Engineer)
Regarding claim 6, Sharrow in view of Crank teaches the guidewire of claim 1, Crank teaches in paragraph 0001 that a medical device, guidewire, is inserted into the body and that a torque is applied to the guidewire such that the device has a relatively high pushability and torqueability (paragraph 0002 of Crank).  Furthermore, Crank states in paragraph 0069 that increasing the moment of inertia about the x-axis of the cross-section of the coil-wire increases the torsional rigidity of the coil.   However, Crank does not explicitly teach the I-beam has a linear torsional stiffness in the range from 0.1 moment (N-m) to 0.6 moment (N-m) when subjected to an applied torque in the range from 15 degrees to 90 degrees.  
However, to obtain the moment of the I-beam with respect to the angle of the torque applied is to manipulate the following equation 1 to solve for T (Applied Torque), the moment.

    PNG
    media_image2.png
    188
    237
    media_image2.png
    Greyscale

Equation 1 based on Roseke
The equation would be                                 
                                    T
                                    =
                                     
                                    
                                        
                                            J
                                            θ
                                            G
                                        
                                        
                                            L
                                        
                                    
                                
                              wherein the modified equation shows the relationship of the applied torque (torsional stiffness) and angle of twist.  Using the modified equation with known parameters would yield predictable expected results.  Also, the values are defined by the characteristics of the coil such as different materials, different moduli of rigidity, different lengths, and applying different torques and placing the values of the variables into the aforementioned equation would obtain predictable results.  Furthermore, Crank does teach that making adjustments to the moment of inertia of the coil by increasing the moment of inertia about the x-axis and not increasing the polar moment of inertia about the centroid as rapidly will provide a coil that efficiently transmits torque without sacrificing the flexibility of the coil (paragraph 0069 of Crank).  Given that it’s known in the art of Crank to make adjustments to the moment of inertia to achieve torsional stiffness (torqueability) and the equation that governs that relationship the moment and the angle of twist is laid out above, and therefore a posita would know how to do that to achieve the claimed parameters. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/LUKE J. EFTA/Examiner, Art Unit 3783                                                                                                                                                                                                        

/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783